Citation Nr: 0103319	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to November 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the December 1999 substantive appeal (Form 9), the veteran 
indicated that he desired a travel Board hearing at the local 
RO.  However, in April 2000 correspondence, the veteran 
withdrew this request.  In view of the foregoing, the Board 
is satisfied that the veteran's travel Board hearing request 
has been withdrawn.  38 C.F.R. § 20.704(d), (e) (2000).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disorder was denied by an RO rating decision 
in August 1978; no timely appeal therefrom was filed.

2.  Evidence received since the final, August 1978 rating 
decision with regard to a low back disorder does not bear 
directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1978 rating decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 4005(c) (West 1976) (now 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000)); 38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 19.153 (1978) (now 
38 C.F.R. § 20.1103 (2000)).

2.  Evidence received since the August 1978 rating decision 
is not new and material, and the claim for service connection 
for a low back disorder is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 2000); §§ 3.104(a), 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

With the exception of a July 1957 Clinical Record Cover 
Sheet, the veteran's service medical records (SMRs) are not 
available.  In response to the RO's attempts to obtain the 
veteran's SMRs, the National Personnel Records Center (NPRC) 
explained that the veteran's records may have been destroyed 
in a fire that occurred at the facility in 1973.

The July 1957 Clinical Record Cover Sheet indicates that the 
veteran was admitted for treatment after sustaining a back 
sprain while pulling weeds.  He was discharged six days 
later, and was temporarily assigned to restricted duty.  The 
final assessment was a recurrent, chronic ligamentous sprain 
of the lumbosacral spine.

The veteran filed a claim of entitlement to service 
connection for a low back disorder in June 1978.  This claim 
was denied by the RO in a rating decision the following 
month.

A June 1978 VA hospital summary reflecting treatment for an 
unrelated disability was associated with the claims folder 
later that month.  According to the report, the veteran 
provided a history of "a serious back problem."  The record 
notes a history of arthritis of the back, but indicates that 
the veteran did not received treatment for the disability.

Private medical records showing treatment for various 
disabilities, including chronic lumbosacral strain, from 
November 1970 to March 1975, were submitted in August 1978.  
An April 1971 report notes a 14-year history of low back 
pain, which increased with lifting.  An X-ray study of the 
lumbosacral spine showed lumbarization of the first sacral 
vertebra with spina bifida occulta at S1, narrowing of the 
interspace between S1 and S2, and a Schmorl's node involving 
the inferior body of the first sacral vertebra.  Probable 
chronic back strain was diagnosed.  A February 1974 X-ray 
study of the lumbosacral spine revealed mild dextroscoliosis, 
a transitional vertebra at S1 with spina bifida occulta, and 
Schmorl's nodes in the lower lumbar region.  According to an 
April 1974 X-ray report, the veteran's lumbosacral spine was 
essentially unchanged since February 1974.

An August 1978 rating decision confirmed the denial of 
service connection for a low back disorder.  The veteran was 
informed of the decision and his appellate rights, but voiced 
no disagreement.  Consequently, that decision became final.

In June 1998 correspondence, the veteran's private physician 
reported a diagnosis of arthritis of the back.

The veteran sought to reopen his claim for service connection 
for a low back disorder in October 1998.  In a November 1998 
rating decision, the RO concluded that new and material 
evidence had not been submitted to reopen the claim.

Private medical records showing treatment for various 
disorders, including a low back disability, from January 1996 
to November 1998, were associated with the claims folder in 
January 1999.  The veteran sought treatment for low back pain 
in July 1996, and was given medication to control the pain.  
An August 1996 X-ray study revealed postoperative residuals 
of a left laminectomy at L5, and mild degenerative changes in 
the lower lumbar spine.  During October 1996 treatment, the 
veteran reported that he continued to experience low back 
pain, primarily without radiation.  Low back pain was 
diagnosed in December 1996.

In a March 1999 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a low back disorder.

During an October 1999 personal hearing, the veteran 
testified that he initially injured his back when he fell 
into a ditch while pulling weeds in service.  Transcript (T.) 
at 2 and 5-6.  He explained that he was hospitalized for five 
days, and was treated with ice, heat and electric shock.  T. 
at 2.  The veteran related that he continued to experience 
low back pain, and was given a permanent profile.  T. at 2 
and 6.  He reported experiencing pain and numbness in the 
lumbar spine throughout service, and indicated that he was 
not allowed to finish basic training due to a low written 
test score.  T. at 3 and 7.  Following his separation from 
service, the veteran first received treatment for his low 
back disorder in 1978.  T. at 3-5.

During the hearing, the veteran submitted a September 1999 
statement from his sisters indicating that he had been unable 
to work since 1958 due to his low back disorder.

In addition, the veteran filed a notice of disagreement (NOD) 
with the March 1999 determination that new and material 
evidence had not been submitted to reopen his claim for 
service connection for a low back disorder.

An October 1999 hearing officer's decision found that new and 
material evidence had not been submitted to reopen the 
veteran's claim.

The veteran submitted a substantive appeal in December 1999, 
perfecting his appeal.  Therein, he maintained that he 
injured his back during service when he fell in a hole while 
walking on the target range during guard duty.

Analysis

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  To that extent, the second part of 
the Elkins three part analysis no longer is controlling in 
pending claims.  This only becomes a matter for 
consideration, however, if the claimant first meets the 
requirement of submitting new and material evidence to reopen 
a claim.  The Veterans Claims Assistance Act of 2000 
specifically provides that nothing in the section concerning 
the duty to assist requires the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured as described in section 5308 
of title 38, United States Code. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  Since it is 
clear as a matter of law that the new legislation is not 
applicable to the first and determinative question in this 
case, the Board may proceed to address the question of 
whether new and material evidence has been submitted without 
prejudice to the claimant.  See Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The new law also provides that:

Upon receipt of a complete or substantially 
complete application, the Secretary shall 
notify the claimant and the claimant's 
representative, if any, of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that is 
necessary to substantiate the claim.  As part 
of that notice, the Secretary shall indicate 
which portion of the information and 
evidence, if any, is to be provided by the 
claimant and which portion, if any, the 
Secretary, in accordance with section 5103A 
of this title and any other applicable 
provisions of law, will attempt to obtain on 
behalf of the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5102).  With respect to this 
provision, the Board first notes that the duty to assist 
provisions of the new law expressly provide that they do not 
require the Secretary to reopen the claim.  Further, under 
the controlling case law, if the claim is not reopened, the 
Board is without jurisdiction over the case. Bernard, supra.  
Nothing in the new legislation purports to provide 
jurisdiction to the Board over a claim to reopen with regard 
to a review on the basis of the notice provisions.  As the 
Board lacks jurisdiction over a claim that has not been 
reopened, the Board concludes that it has no jurisdiction to 
consider whether there has been compliance with the new 
notice provisions, much less to remand this matter to have 
the RO consider the notice provisions of the new law.  

In the alternative, assuming the Board has jurisdiction to 
review the question of notice in light new legislation, the 
Board finds that the RO discharged this duty.  In its rating 
determination the RO informed the veteran that the additional 
evidence submitted to support the application was not new, 
that is cumulative or redundant.  The RO explained that the 
current medical reports only showed current diagnosis but 
failed to show the etiology of the current disability was 
related to service.  The RO also stated that incurrence in 
service or within one year thereafter was not shown.  This 
clearly was notice of the type of evidence needed to reopen 
the claim and what that evidence must address.  At the 
hearing on appeal, the hearing officer explored whether there 
were records available concerning the treatment shortly after 
service to which the veteran described, as well as another 
physician reported to be deceased, and determined that there 
were no records available.  The hearing officer explained the 
importance of this type of evidence.  In the statement of the 
case, the RO further explained the evidence that had been 
available for review in 1978, the basis in law and fact for 
why the claim was denied and that the additional evidence 
submitted to support the application to reopen failed to show 
service incurrence of a chronic low back disability.  As 
explained above, the RO had no obligation under the law to 
take further action in the absence of a reopened claim under 
the duty to assist, so there was no division of 
responsibilities.  Accordingly, even assuming the new notice 
provisions applied, the RO complied with them and it is not 
prejudicial for the Board to proceed.  Bernard, supra.  

As indicated above, service connection for a low back 
disorder was denied by an August 1978 rating decision.  The 
veteran was notified of that decision and his appellate 
rights, but failed to perfect an appeal.  See 38 U.S.C. 
4005(c) (West 1976) (now 38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2000)); 38 C.F.R. § 19.153 (1978) (now 38 C.F.R. 
§ 20.1103 (2000)).  Accordingly, the August 1978 rating 
decision denying service connection for a low back disorder 
became final and is not subject to revision on the same 
factual basis, but may be reopened on the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See also Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000); Elkins v. West, 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a low back disorder.  The evidence 
since the last final denial includes private medical records 
from January 1996 to November 1998.  This evidence, however, 
is fundamentally cumulative of other evidence previously 
submitted and considered by the RO in August 1978.  
Specifically, the medical evidence of record considered by 
the RO in August 1978 failed to show a causal relationship 
between the veteran's current low back disorder and service, 
and the medical evidence submitted since the final decision 
similarly fails to show a causal relationship.

Lay evidence of record at the time of the final decision 
alleged that the veteran's current low back disorder was 
related to a low back sprain during service.  Statements 
received subsequent to the August 1978 rating decision 
(including various written statements from the veteran, a 
September 1999 lay statement from his sisters, and testimony 
during an October 1999 personal hearing) simply reiterate the 
aforementioned allegations, and are merely redundant of 
evidence previously of record, and thus not new.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in August 1978.  The newly 
submitted evidence simply reiterates the substance of the 
veteran's lay evidentiary assertions that were previously of 
record.  The Board must find that the recently obtained 
evidence is fundamentally cumulative.  It only serves to show 
what was known in August 1978.  Consequently, the Board finds 
that this evidence is not "new" and cannot constitute "new 
and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a low back 
disorder, under Elkins, supra, the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
low back disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

